Exhibit 10.2

 

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is entered into as of August 7, 2019
(the “Effective Date”) by and between Leslie Sloan, Ph.D. (the “Executive”) and
Aeglea BioTherapeutics, Inc., a Delaware corporation (the “Company”).

1.

Term of Agreement.

This Agreement shall terminate on the date the Executive’s employment with the
Company or its subsidiary, as applicable, terminates for a reason other than a
Qualifying Termination or CIC Qualifying Termination (the “Expiration Date”);
provided however, if a definitive agreement relating to a Change in Control has
been signed by the Company on or before the Expiration Date, then this Agreement
shall remain in effect through the earlier of:

 

•

The date the Executive’s employment with the Company terminates for a reason
other than a Qualifying Termination or CIC Qualifying Termination, or

 

•

The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company due to a
Qualifying Termination or CIC Qualifying Termination.

2.Qualifying Termination. If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:

(a)

Severance Benefits. The Company or its subsidiaries shall pay the Executive (i)
12 months of her monthly base salary, (ii) one-hundred percent (100%) of the
Executive’s annual target bonus (in each case, at the rate in effect immediately
prior to the actions that resulted in the Qualifying Termination).  The
severance benefits shall be paid through salary continuation in equal
installments in accordance with the Company’s or its subsidiary’s, as
applicable, standard payroll procedures, with the initial payment to occur on
the first payroll date following the sixtieth (60th) day following the
Separation, with the first installment to include a catchup payment for amounts
covering the period from the date of Separation through the first payment date,
provided that the Release Conditions have been satisfied. However, if the period
comprising the sum of the sixty (60)-day period described in the preceding
sentence and the ten (10)-day period described in Section 7(e)(3) below spans
two calendar years, then the payments which constitute deferred compensation
subject to Section 409A will not in any case commence in the first calendar
year. The period between the date of Executive’s Separation and final severance
payment shall be referred to herein as the “Severance Period.”

(b)

Continued Employee Benefits. If Executive timely elects continued coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company or its
subsidiary shall pay the full amount of Executive’s COBRA premiums on behalf of
the Executive for the Executive’s continued coverage under the Company’s or its
subsidiary’s, as applicable, health, dental and vision plans, including coverage
for the Executive’s eligible dependents, for the Severance Period.
Notwithstanding the foregoing, if the Company, in its sole discretion,
determines that it cannot provide the foregoing subsidy of COBRA coverage
without potentially

 

--------------------------------------------------------------------------------

 

violating or causing the Company or its subsidiary to incur additional expense
as a result of noncompliance with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company or its subsidiary
instead shall provide to Executive a taxable monthly payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
the group health coverage in effect on the date of the Separation (which amount
shall be based on the premium for the first month of COBRA coverage), which
payments shall be made regardless of whether Executive elects COBRA continuation
coverage and shall commence on the later of (i) the first day of the month
following the month in which Executive experiences a Separation and (ii) the
effective date of the Company’s determination of violation of applicable law,
and shall end on the earlier of (x) the effective date on which Executive
becomes covered by a health, dental or vision insurance plan of a subsequent
employer, and (y) the last day of the Severance Period, provided that, any
taxable payments under this Section 2(b) will not be paid before the first
business day occurring after the sixtieth (60th) day following the Separation
and, once they commence, will include any unpaid amounts accrued from the date
of Executive’s Separation (to the extent not otherwise satisfied with
continuation coverage). However, if the period comprising the sum of the sixty
(60)-day period described in the preceding sentence and the ten (10)-day period
described in Section 7(e)(3) below spans two calendar years, then the payments
which constitute deferred compensation subject to Section 409A will not in any
case be paid in the first calendar year. Executive shall have no right to an
additional gross-up payment to account for the fact that such COBRA premium
amounts are paid on an after-tax basis.

(c)

Equity. Any outstanding Equity Awards, including awards that would otherwise
vest only upon satisfaction of performance criteria, shall accelerate and become
vested and exercisable as if an additional twelve (12) months of vesting had
occurred to the then-unvested shares subject to the Equity Award.  Equity Awards
subject to performance-based vesting criteria as of the date of the Separation
shall accelerate and become vested and exercisable as to the number of shares
subject to such Equity Award that would have vested if Executive had completed
an additional twelve (12) months of service following the date of Separation,
provided, however, that the vesting of such performance-based awards shall be as
if all applicable performance criteria were achieved at target levels during
such 12-month period.  Subject to Section 4, the accelerated vesting described
above shall be effective as of the Separation.

3.CIC Qualifying Termination. If the Executive is subject to a CIC Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:

(a)

Severance Benefits. The Company or its subsidiary shall pay the Executive the
severance benefits set forth in Section 2(a) above.

(b)

Continued Employee Benefits. The Company or its subsidiary shall pay the
Executive the continued employee benefits set forth in Section 2(b) above for
the same period that the Executive is paid severance benefits pursuant to
Section 3(a) following the Executive’s Separation or, if earlier, until
Executive becomes covered by a health, dental or vision insurance plan of a
subsequent employer or until Executive is no longer eligible for COBRA benefits.

2

--------------------------------------------------------------------------------

 

(c)

Equity. Each of Executive’s then outstanding Equity Awards, including awards
that would otherwise vest only upon satisfaction of performance criteria, shall
accelerate and become vested and exercisable as to 100% of the then unvested
shares underlying the Equity Award. For awards that would otherwise vest only
upon satisfaction of performance criteria, the foregoing acceleration shall be
based on achievement of performance criteria at target, except to the extent
otherwise provided in the award agreement evidencing such award. “Equity Awards”
means all options to purchase shares of Company common stock as well as any and
all other stock-based awards granted to the Executive, including but not limited
to stock bonus awards, restricted stock, restricted stock units or stock
appreciation rights. Subject to Section 4, the accelerated vesting described
above shall be effective as of the Separation.

4.General Release. Any other provision of this Agreement notwithstanding, the
benefits under Section 2 and 3 shall not apply unless the Executive (i) has
executed a general release (in a form prescribed by the Company) of all known
and unknown claims that he or she may then have against the Company or entities
or persons affiliated with the Company and such release has become effective and
(ii) has agreed not to prosecute any legal action or other proceeding based upon
any of such claims. The release must be in the form prescribed by the Company,
without alterations (this document effecting the foregoing, the “Release”). The
Company or its subsidiary will deliver the form of Release to the Executive
within thirty (30) days after the Executive’s Separation. The Executive must
execute and return the Release within the time period specified in the form.

5.Accrued Compensation and Benefits. Notwithstanding anything to the contrary in
Section 2 and 3 above, in connection with any termination of employment upon or
following a Change in Control (whether or not a Qualifying Termination or CIC
Qualifying Termination), the Company or its subsidiary shall pay Executive’s
earned but unpaid base salary and other vested but unpaid cash entitlements for
the period through and including the termination of employment, including unused
earned vacation pay and unreimbursed documented business expenses incurred by
Executive prior to the date of termination (collectively “Accrued Compensation
and Expenses”), as required by law and the applicable Company or its subsidiary,
as applicable, plan or policy. In addition, Executive shall be entitled to any
other vested benefits earned by Executive for the period through and including
the termination date of Executive’s employment under any other employee benefit
plans and arrangements maintained by the Company or its subsidiary, as
applicable, in accordance with the terms of such plans and arrangements, except
as modified herein (collectively “Accrued Benefits”). Any Accrued Compensation
and Expenses to which the Executive is entitled shall be paid to the Executive
in cash as soon as administratively practicable after the termination, and, in
any event, no later than two and one-half (2-1/2) months after the end of the
taxable year of the Executive in which the termination occurs or at such earlier
time as may be required by applicable law or Section 10 below, and to such
lesser extent as may be mandated by Section 9 below. Any Accrued Benefits to
which the Executive is entitled shall be paid to the Executive as provided in
the relevant plans and arrangements.

3

--------------------------------------------------------------------------------

 

6.

Covenants.

(a)

Non-Competition. The Executive agrees that the benefits provided in this
Agreement are granted in consideration for the ongoing promises and obligations
of Executive under her employment agreement and any amendments thereto,
including but not limited to Executive’s obligations concerning non-competition
and non-solicitation.

(b)

Cooperation and Non-Disparagement. The Executive agrees that, during the
Severance Period, he or she shall cooperate with the Company or its subsidiary
in every reasonable respect and shall use his or her best efforts to assist the
Company or its subsidiary with the transition of Executive’s duties to his or
her successor. The Executive further agrees that following the date of
Separation, he or she shall not in any way or by any means disparage the
Company, its subsidiaries, or the members of their Board of Directors or their
officers and employees.

7.

Definitions.

(a)

“Cause” means (i) an unauthorized use or disclosure by Executive of the
Company’s or its subsidiaries’ confidential information or trade secrets, which
use or disclosure causes or is reasonably likely to cause material harm to the
Company or its subsidiaries, (ii) a material breach of any agreement between
Executive and the Company or its subsidiaries, (iii) a material failure to
comply with the Company’s or its subsidiaries’ written policies or rules that
has caused or is reasonably likely to cause material injury to the Company, its
successor, or its affiliates, or any of their business, (iv) conviction of, or
plea of “guilty” or “no contest” to, a felony under the laws of the United
States or any state thereof, (v) willful misconduct that has caused or is
reasonably likely to cause material injury to the Company, its successor, or its
affiliates, or any of their business, (vi) embezzlement, (vii) failure to
cooperate with the Company or its subsidiaries in any investigation or formal
proceeding if the Company or its subsidiary, as applicable, has requested
Executive’s reasonable cooperation, (viii) violation of any applicable federal,
state or foreign statutes or laws that govern or regulate employment,
pharmaceutical drugs or securities, including but not limited to the laws
enforced by the federal Equal Employment Opportunity Commission, Department of
Labor, Food and Drug Administration, Securities and Exchange Commission and
Department of Justice or (ix) a continued failure to perform assigned duties
after receiving written notification of such failure from the Company’s or its
subsidiarys’, as applicable, Chief Executive Officer; provided that Executive
must be provided with written notice of Executive’s termination for “Cause” and
Executive must be provided with a thirty (30) day period following Executive’s
receipt of such notice to cure the event(s) that trigger “Cause,” with the
Company’s or its subsidiarys’, as applicable, Board of Directors making the
final determination whether Executive has cured any Cause.

(b)

“Code” means the Internal Revenue Code of 1986, as amended.

(c)

“Change in Control.” For all purposes under this Agreement, a Change in Control
shall mean a “Corporate Transaction,” as such term is defined in the Company’s
2015 Equity Incentive Plan, as may be amended from time to time, provided that
the transaction (including any series of transactions) also qualifies as a
change in control under U.S. Treasury Regulation 1.409A-3(i)(5)(v) or
1.409A-3(i)(5)(vii).

4

--------------------------------------------------------------------------------

 

(d)

“CIC Qualifying Termination” means a Separation (A) within twelve (12) months
following a Change in Control or (B) within three (3) months preceding a Change
in Control (but as to part (B), only if the Separation occurs after a Potential
Change in Control) resulting, in either case (A) or (B), from (i) the Company or
its subsidiary, as applicable, terminating the Executive’s employment for any
reason other than Cause or (ii) the Executive voluntarily resigning his or her
employment for Good Reason. A termination or resignation due to the Executive’s
death or disability shall not constitute a CIC Qualifying Termination. A
“Potential Change in Control” means the date of execution of a legally binding
and definitive agreement for a corporate transaction which, if consummated,
would constitute the applicable Change in Control (which for the avoidance of
doubt, would include a merger agreement, but not a term sheet for a merger
agreement). In the case of a termination following a Potential Change in Control
and before a Change in Control, solely for purposes of benefits under this
Agreement, the date of Separation will be deemed the date the Change in Control
is consummated.

(e)

“Good Reason” means, without the Executive’s consent, (i) a material reduction
in the Executive’s level of responsibility and/or scope of authority, (ii) a
reduction by more than 10% in Executive’s base salary (other than a reduction
generally applicable to executive officers of the Company or its subsidiary, as
applicable, and in generally the same proportion as for the Executive), or (iii)
relocation of the Executive’s principal workplace by more than thirty-five (35)
miles from Executive’s then current place of employment. For the purpose of
clause (i), a change in responsibility shall not be deemed to occur (A) solely
because Executive is part of a larger organization or (B) solely because of a
change in title. For the Executive to receive the benefits under this Agreement
as a result of a voluntary resignation under this subsection (e), all of the
following requirements must be satisfied: (1) the Executive must provide notice
to the Company or its subsidiary, as applicable, of his or her intent to assert
Good Reason within sixty (60) days of the initial existence of one or more of
the conditions set forth in subclauses (i) through (iii); (2) the Company or its
subsidiary, as applicable, will have thirty (30) days (the “Company Cure
Period”) from the date of such notice to remedy the condition and, if it does
so, the Executive may withdraw his or her resignation or may resign with no
benefits; and (3) any termination of employment under this provision must occur
within ten (10) days of the earlier of expiration of the Company Cure Period or
written notice from the Company or its subsidiary, as applicable, that it will
not undertake to cure the condition set forth in subclauses (i) through (iii).
Should the Company or its subsidiary, as applicable, remedy the condition as set
forth above and then one or more of the conditions arises again within twelve
months following the occurrence of a Change in Control, the Executive may assert
Good Reason again subject to all of the conditions set forth herein.

(f)

“Release Conditions” mean the following conditions: (i) Company has received the
Executive’s executed Release and (ii) any rescission period applicable to the
Executive’s executed Release has expired.

(g)

“Qualifying Termination” means a Separation that is not a CIC Qualifying
Termination, but which results from (i) the Company or its subsidiary, as
applicable, terminating the Executive’s employment for any reason other than
Cause or (ii) the Executive voluntarily resigning his or her employment for Good
Reason. A termination or resignation due to the Executive’s death or disability
shall not constitute a Qualifying Termination.

5

--------------------------------------------------------------------------------

 

(h)

“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

8.

Successors.

(a)

Company’s Successors. The Company shall require any successor (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets,
by an agreement in substance and form satisfactory to the Executive, to assume
this Agreement and to agree expressly to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform it in
the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets or
which becomes bound by this Agreement by operation of law.

(b)

Executive’s Successors. This Agreement and all rights of the Executive hereunder
shall inure to the benefit of, and be enforceable by, the Executive’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9.

Golden Parachute Taxes.

(a)

Best After-Tax Result. In the event that any payment or benefit received or to
be received by Executive pursuant to this Agreement or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then, subject to the
provisions of Section 10, such Payments shall be either (A) provided in full
pursuant to the terms of this Agreement or any other applicable agreement, or
(B) provided as to such lesser extent which would result in the Payments being
$1.00 less than the amount at which any portion of the Payments would be subject
to the Excise Tax (“Reduced Amount”), whichever of the foregoing amounts, taking
into account the applicable federal, state, local and foreign income, employment
and other taxes and the Excise Tax (including, without limitation, any interest
or penalties on such taxes), results in the receipt by Executive, on an
after-tax basis, of the greatest amount of payments and benefits provided for
hereunder or otherwise, notwithstanding that all or some portion of such
Payments may be subject to the Excise Tax. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section shall
be made by independent tax counsel designated by the Company and reasonably
acceptable to Executive (“Independent Tax Counsel”), whose determination shall
be conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required under this Section, Independent Tax
Counsel may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code; provided that Independent Tax
Counsel shall assume that Executive pays all taxes at the highest marginal rate.
The Company and Executive shall furnish to Independent Tax Counsel such
information and documents as Independent Tax Counsel may reasonably request in
order to make a determination under this Section. The Company shall bear all
costs that Independent Tax Counsel may reasonably incur in connection with any
calculations contemplated by this Section. In the event that Section 9(a)(ii)(B)
above applies, then based on the information provided to Executive and the
Company by

6

--------------------------------------------------------------------------------

 

Independent Tax Counsel, the cutback described hereunder will apply as to
compensation not subject to Section 409A of the Code prior to compensation
subject to Section 409A of the Code and will otherwise apply on a reverse
chronological basis from payments latest in time. If the Internal Revenue
Service (the “IRS”) determines that any Payment is subject to the Excise Tax,
then Section 9(b) hereof shall apply, and the enforcement of Section 9(b) shall
be the exclusive remedy to the Company.

(b)

Adjustments. If, notwithstanding any reduction described in Section 9(a) hereof
(or in the absence of any such reduction), the IRS determines that Executive is
liable for the Excise Tax as a result of the receipt of one or more Payments,
then Executive shall be obligated to surrender or pay back to the Company or its
subsidiary, as applicable, within one-hundred twenty (120) days after a final
IRS determination, an amount of such payments or benefits equal to the
“Repayment Amount.” The Repayment Amount with respect to such Payments shall be
the smallest such amount, if any, as shall be required to be surrendered or paid
to the Company or its subsidiary, as applicable, so that Executive’s net
proceeds with respect to such Payments (after taking into account the payment of
the Excise Tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount with respect to such Payments shall be zero (0)
if a Repayment Amount of more than zero (0) would not eliminate the Excise Tax
imposed on such Payments or if a Repayment Amount of more than zero would not
maximize the net amount received by Executive from the Payments. If the Excise
Tax is not eliminated pursuant to this Section 9(b), Executive shall pay the
Excise Tax.

10.

Miscellaneous Provisions.

(a)

Section 409A. To the extent (i) any payments to which Executive becomes entitled
under this Agreement, or any agreement or plan referenced herein, in connection
with Executive’s termination of employment with the Company or its subsidiary,
as applicable, constitute deferred compensation subject to Section 409A of the
Code and (ii) Executive is deemed at the time of such termination of employment
to be a “specified” employee under Section 409A of the Code, then such payment
or payments shall not be made or commence until the earlier of (i) the
expiration of the six (6)-month period measured from the Executive’s Separation;
or (ii) the date of Executive’s death following such Separation; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to Executive, including (without limitation) the
additional twenty percent (20%) tax for which Executive would otherwise be
liable under Section 409A(a)(1)(B) of the Code in the absence of such
deferral.Upon the expiration of the applicable deferral period, any payments
which would have otherwise been made during that period (whether in a single sum
or in installments) in the absence of this paragraph shall be paid to Executive
or Executive’s beneficiary in one lump sum (without interest). Except as
otherwise expressly provided herein, to the extent any expense reimbursement or
the provision of any in-kind benefit under this Agreement (or otherwise
referenced herein) is determined to be subject to (and not exempt from) Section
409A of the Code, the amount of any such expenses eligible for reimbursement, or
the provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement or in kind benefits to be provided in any
other calendar year, in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which Executive incurred
such expenses, and in no event shall any right to reimbursement or the provision
of any in-kind benefit be subject to liquidation or exchange for another
benefit. To the extent that any provision of this Agreement is ambiguous as to
its

7

--------------------------------------------------------------------------------

 

exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A.

(b)

Other Arrangements. This Agreement supersedes Executive’s prior Severance
Agreement by and between the Company and Executive, dated July 10, 2017. This
Agreement also supersedes any and all cash severance arrangements and vesting
acceleration arrangements on change in control under any agreement governing
Equity Awards, severance and salary continuation arrangements, programs and
plans which were previously offered, or may be offered on the Effective Date or
thereafter, by the Company or its subsidiary, as applicable, to the Executive,
including change in control severance arrangements and vesting acceleration
arrangements pursuant to an agreement governing Equity Awards, employment
agreement or offer letter, and Executive hereby waives Executive’s rights to
such other benefits. In no event shall any individual receive cash severance
benefits under both this Agreement and any other severance pay or salary
continuation program, plan or other arrangement with the Company or its
subsidiaries. For the avoidance of doubt, in no event shall Executive receive
payment under both Section 2 and Section 3 with respect to Executive’s
Separation.

(c)

Dispute Resolution. To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Agreement, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in San
Francisco County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures. Nothing
in this section, however, is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Each party to an arbitration or litigation hereunder shall
be responsible for the payment of its own attorneys’ fees.

(d)

Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

8

--------------------------------------------------------------------------------

 

(e)

Waiver. No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Executive and by an authorized officer of the Company (other than the
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(f)

Withholding Taxes. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law.

(g)

Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.

(h)

No Retention Rights. Nothing in this Agreement shall confer upon the Executive
any right to continue in service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company or any
subsidiary of the Company or of the Executive, which rights are hereby expressly
reserved by each, to terminate his or her service at any time and for any
reason, with or without Cause.

(i)

Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Texas (other than
its choice-of-law provisions).

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

AEGLEA BIOTHERAPEUTICS, INC.

 

 

/s/ Anthony Quinn, M.B Ch.B, Ph.D.

By:

 

Anthony Quinn, M.B Ch.B, Ph.D.

Title:

 

Chief Executive Officer

 

 

/s/ Leslie Sloan, Ph.D.

Leslie Sloan, Ph.D.

 

 

10